NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHELIA MASON,                                   No. 18-16230

                Plaintiff-Appellant,            D.C. No. 4:17-cv-02542-JST

 v.
                                                MEMORANDUM*
MEDIFIT CORPORATE SERVICES, INC.,
DBA EXOS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Sheila Mason appeals pro se from the district court’s orders denying post-

judgment motions in her diversity action alleging employment discrimination

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion, Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion in denying Mason’s motions

for reconsideration because Mason failed to demonstrate any basis for relief. See

id. at 1262-63 (setting forth grounds for reconsideration); see also Latshaw v.

Trainer Wortham & Co., 452 F.3d 1097, 1101-02 (9th Cir. 2006) (“A party will

not be released from a poor litigation decision made because of inaccurate

information or advice, even if provided by an attorney.”).

      We do not consider Mason’s contentions regarding the underlying judgment

because Mason failed to file a timely notice of appeal of that judgment. See Fed.

R. App. P. 4(a)(1)(A) (notice of appeal must be filed within 30 days of judgment);

Fed. R. App. P. 4(a)(4)(A)(iv), (vi) (post-judgment tolling motions must be filed

within 28 days of the entry of judgment); Swimmer v. IRS, 811 F.2d 1343, 1344-45

(9th Cir. 1987) (an untimely second motion for reconsideration does not toll time

to appeal underlying judgment), abrogated on other grounds by Briones v. Riviera

Hotel & Casino, 116 F.3d 379 (9th Cir. 1997).

      We reject as without merit Mason’s contentions that she signed the

mediator’s proposal under duress or that defendants acted in a fraudulent manner.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ motions to take judicial notice (Docket Entry Nos. 8 and 14) are


                                          2                                   18-16230
denied as unnecessary.

      AFFIRMED.




                         3   18-16230